

SECURITY AGREEMENT




FOR VALUE RECEIVED, IELEMENT CORPORATION, a Nevada Corporation referred to as
"Debtor”, assigns and grants to RICHARD WILLIAMSON, and its successors and
assigns, referred to here as "Secured Party", a security interest in all of the
following property:


A.All accounts, contract rights, instruments, chattel paper, general
intangibles, goods, and inventory owned by Debtor, at the date of this
Agreement;


B.All accounts, contract rights, instruments, chattel paper, general
intangibles, goods, and inventory with respect to Debtor at any time
subsequently acquired by Debtor or which come into existence at any time in the
future;


C.All proceeds of all such accounts, contract rights, instruments, chattel
paper, general intangibles, goods, and inventory;


D.The equipment, tools, improvements, fixtures, furniture, supplies or other
property of Debtor some of which is listed on the attachments hereto, and all
other goods and property of the same classes subsequently acquired or owned by
Debtor;


Together with all attachments, parts, proceeds, products, replacements and
accessions of that property, all of which is referred to here as the
"Collateral" to secure the payment of that certain indebtedness evidenced by the
Secured Promissory Notes executed by US Wireless Online, Inc. in the amount of
$150,000.00 and $141,178.74 dated the same date as this Agreement, referred to
here as the "Promissory Note" and any and all extensions or renewals and any and
all other liabilities or obligations of Debtors to Secured Party now existing or
subsequently arising, including amounts owed by US Wireless Online, Inc. to
Commonwealth ($9,375.00), WOLS ($34,095.65) and various equipment leases
totaling $16,480.19, all of which are referred to here as the "Obligations".


Debtor warrants, represents, covenants and agrees that:


1.DEFINITIONS. As used here, the following words shall have their usual meaning
under the Texas Uniform Commercial Code clarified as follows:


a. "Account" means a right to payment for goods sold and for goods leased and
for services rendered, or any of them, and includes a right to payment which has
been earned under a contract right and includes all accounts receivable;


b. "Contract Right" means a right to payment under a Contract not yet earned by
performance;


c. "Instrument" means a negotiable instrument or other writing which evidences a
right to payment of money;


d. "Chattel Paper" means a writing which evidences both a monetary obligation
and a security interest in or lease of specific goods;


e. "General Intangible" means any personal property other than goods, accounts,
chattel paper, documents, instruments, and money, and specifically includes but
is not limited to goodwill, trade names, copyrights, patents, tax refunds,
utility and other deposit accounts;


f. "Inventory" means goods held for sale or being processed or furnished for
sale in Debtors’ businesses, as now or hereafter conducted and other tangible
property owned or hereafter acquired and held to be furnished under contracts
for service or used or consumed in Debtor’s businesses;


g. "Goods" means all articles of tangible personal property, sold, supplied, or
otherwise disposed of; and,


h. "Purchaser" includes the Buyer of goods from Debtors, the customer for whom
services have been rendered or materials furnished by Debtors, or the party with
whom Debtor has contracted.


2.LOCATION. The Collateral will be kept at its present locations. Debtor will
not change the location of the collateral without Secured Party's prior written
consent.


3.DEBTORS’ DUTIES. Debtors shall,


a. Collect its accounts and sell its inventory only in the ordinary course of
business;


b. Keep, in accordance with generally accepted accounting principals
consistently applied, accurate and complete records of its accounts, contract
rights, inventory, assets and liabilities;


c. Pay and discharge when due all taxes, assessments, levies and other charges
on the Collateral or for its use or operation or on this Agreement or on any
note or notes evidencing the obligations;


d. Give Secured Party financial statements, reports, certificates, lists and
other data concerning the accounts, contract rights, inventory, equipment and
business of Debtors as Secured Party may from time to time request;


e. Permit Secured Party or its representative to examine Debtors’ books and
records at any time and to inspect and check the Collateral at any time;


f. Except for already disclosed encumbrances, at all times keep the Collateral
free from any further adverse lien, security interest or encumbrance;


g. Except upon written consent of Secured Party, not make or agree to any
alteration, modification or cancellation of or credits, allowances or
adjustments to any account, contract right or chattel paper which is part of the
Collateral.


4.DEBTORS’ WARRANTIES, REPRESENTATIONS AND COVENANTS. Debtor warrants,
represents and covenants to Secured Party that:


a. The Collateral is used for business purposes;


b. Except for the security interest granted here and except for those
encumbrances already disclosed, Debtors are the owner of the Collateral free
from any adverse lien, security interest or encumbrance;


c. Debtors will defend the Collateral against all claims and demands of all
persons at any time claiming any interest in the Collateral;


d. Debtors will not sell, transfer, lease or otherwise dispose or offer to
dispose of any of the Collateral or any interest in the Collateral without the
prior written consent of Secured Party, except that until the occurrence of an
event of default Debtors may sell inventory in the ordinary course of Debtors’
business, the proceeds of which sale shall be Collateral under this Security
Agreement;


e. Debtors will not encumber, lien or grant a further security interest in the
Collateral to anyone other than Secured Party without the prior written consent
of Secured Party;


f. Debtors will not waste or destroy the Collateral or any part of the
Collateral;


g. Debtors will not use the Collateral in violation of any statute, law or
ordinance;


h. Debtors will at all times maintain the Collateral in good condition, repair
and appearance;


i. Each account, contract right and chattel paper which is part of the
Collateral is genuine and enforceable in accordance with its terms against the
party obligated to pay the same (the "Account Debtor"); and,


j. Debtors knows of no Account Debtor that has any defense, set-off, claim or
counter-claim against Debtor which can be asserted against Secured Party.


5.INSURANCE. Debtors will, at all times, keep the Collateral insured against
loss, damage, theft and any other risk as Secured Party may require in the
amounts (but not less than the full insurable value) in Companies and under the
policies and in the form, and for the period, as shall be satisfactory to
Secured Party. Each insurance policy shall provide that loss under the policy
and proceeds payable under the policy shall be payable to Secured Party as its
interest may appear (and Secured Party may apply any proceeds of the insurance
which may be received by Secured Party toward payment of the obligations,
whether or not due in the order of application as Secured Party may determine).
Each insurance policy shall provide 20 days written minimum cancellation notice
to Secured Party. Each insurance policy shall, if Secured Party so requests, be
deposited with Secured Party. Secured Party may act as attorney-in-fact for
Debtor in obtaining, settling, and canceling the insurance and endorsing any
drafts.


6.SECURED PARTY MAY PERFORM; POSSESION. At its option, Secured Party may
discharge taxes, liens, security interest and other encumbrances at any time
levied or placed on the Collateral, may pay for insurance on the Collateral, and
may pay for the maintenance and preservation of the Collateral, if Debtors fails
to do so timely. Debtors agree to reimburse Secured Party on demand for any
payment made, or any expense incurred, by Secured Party, pursuant to the above
authorization. Until default, Debtors may have possession of the Collateral and
use it in any lawful matter not inconsistent with this Agreement and not
inconsistent with any policy of insurance on the Collateral. This authorization
does not create any duty on behalf of Secured Party to make any payment or
perform any acts as described in this paragraph.


7.RIGHT TO INSPECT. The Secured Party and its representatives shall have the
right at reasonable times to enter on the Debtors’ business premises and any
premises where the Collateral is located for the purpose of inspecting the
Collateral and after default for the purpose of taking possession of the
Collateral.


8.DEFAULT. Debtors shall be in default under this Agreement on the happening of
any of the following events or conditions:


a. Failure or omission to pay when due any obligation (or any installment of or
interest on an obligation), or default in the payment or performance of any
obligation, covenant, agreement, or other liability contained or referred to in
this Agreement;


b. Any warranty, representation or statement made or furnished to Secured Party
by or on behalf of Debtors proves to have been false or misleading in any
material respect when made or furnished;


c. Loss, theft, substantial damage, destruction, sale or encumbrance to or of
any of the Collateral, or the making of any levy, seizure or attachment of or on
the Collateral;


d. If Debtors becomes insolvent or unable to pay debts as they mature or make an
assignment for the benefit of creditors, or any proceeding is instituted by or
against Debtors alleging that the Debtors are or a Debtor is insolvent or unable
to pay debts as they mature or Debtor makes any preferential payment or
fraudulent transfer pursuant to Texas law, the US Bankruptcy Code, or other
applicable law, or a receiver, liquidator or trustee of Debtor or any of
Debtor's property is appointed, or any petition for the bankruptcy,
reorganization or arrangement of the Debtor, pursuant to the US Bankruptcy Code
or any similar statute, is filed, or Debtor is adjudicated bankrupt or
insolvent;


e. Entry of any judgment against Debtor;
 
f. The attempted assumption of this Security Agreement by anyone without the
prior written consent of Secured Party.


9.EFFECT OF DEFAULT. On the occurrence of any default or at any time after
default, Secured Party may, at its option, declare all obligations secured or
any of them (not withstanding any provisions of the obligations) to be
immediately due and payable without demand or notice of any kind, and the same
shall immediately become and be due and payable without demand or notice; and
Secured Party shall have and may exercise from time to time all rights and
remedies of a Secured Party under the Texas Uniform Commercial Code and all
rights and remedies available to it under any other applicable loss; and on
request or demand of Secured Party, Debtor shall, at its expense, assemble the
Collateral and make it available to the Secured Party at a convenient place
acceptable to Secured Party; and Debtor shall promptly pay all costs of Secured
Party of collection of any and all the obligations and enforcement of rights
under this Security Agreement, including, but not limited to, reasonable
attorney's fees and legal expenses and expenses of any repairs to any of the
Collateral and expenses of any repairs to any realty or the property to which
any of the Collateral may be affixed or be a part. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Secured Party will give Debtor reasonable notice of
the time and place of any public sale of the Collateral or of the time after
which any private sale or any other intended disposition of the Collateral is to
be made. The requirements of reasonable notice shall be met if the notice is
mailed, postage pre-paid, to the Debtor at the address of Debtor shown at the
beginning of this Agreement at least five days before the time of the sale or
disposition. Expenses of retaking, holding, preparing for sale, selling, or the
like shall include Secured Party's reasonable attorney's fees and legal
expenses. On disposition of any Collateral after the occurrence of any default
under this Agreement, Debtor shall be and remain liable for any deficiency; and
Secured Party shall account to Debtor for any surplus, but Secured Party shall
have the right to apply all or any part of the surplus (or to hold the same as a
reserve) against all or any of the obligations, whether or not they, or any of
them, be then due, and in the order of application as Secured Party may from
time to time elect. Nothing herein, shall be construed to require Secured Party
to sell or dispose of Collateral and Secured Party may elect to retain all or
some of the Collateral for its own use giving credit to Debtor for the fair
market value thereof.


10.MISCELLANEOUS. Time is of the essence of this Agreement. No waiver by Secured
Party of any default shall operate as a waiver of any other default or of the
same default of a future occasion. No delay or omission on the part of Secured
Party in exercising any right or remedy shall operate as a waiver of that right
or remedy, and no single or partial exercise by Secured Party of any right or
remedy shall preclude any other or further exercise of that right or remedy or
the exercise of any other right or remedy. The provisions of this Agreement are
cumulative and in addition to the provisions of any note secured by this
Agreement, and Secured Party shall have all the benefits, rights and remedies of
and under any note secured by this Agreement. This Agreement shall become
effective as of the date of this Agreement. All rights of Secured Party
hereunder shall inure to the benefit of its successors and assign; and all
obligations of Debtor shall bind the successors and assigns of Debtor. Any
reference to “Debtor” or “Debtors” shall mean the singular and the plural and
each and both of them individually and together.


11.CONSTRUCTION. This Agreement has been delivered in the State of Texas and
shall be construed in the accordance with the laws of Texas. Whenever possible,
each provision of this Agreement shall be interpreted in a manner a to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, that provision shall be
ineffective to the extent of the prohibition or invalidity, without invalidating
the remainder of the provision or the remaining provisions of this Agreement.
This Agreement shall not be construed for or against either party by reason of
being responsible for its drafting.


12.CONTINUING AGREEMENT. This Security Agreement is a continuing Agreement which
shall remain in force until the Promissory Note and other Obligations are paid
and performed in full. In addition, the debtor agrees to execute any further
documentation in order for the secured party to perfect recorded financing
statements in the jurisdiction of the secured party’s choice.


DEBTOR:


IELEMENT CORPORATION




__________________________________   _______________________________________
Witness Signature     By: Ivan Zweig
Title: President
__________________________________
Printed Name of Witness


__________________________________  
Witness Signature     


__________________________________
Printed Name of Witness




STATE OF __________________
COUNTY OF __________________


The foregoing instrument was acknowledged before me this ______ day of
__________________, 200___, by Ivan Zweig, as President of IELEMENT CORPORATION,
( ) who is personally known to me or ( ) who has produced
_______________________________ as identification.


      ____________________________________
(Seal)      Notary Public


      ____________________________________
My Commission Expires:     Printed Notary Signature
















SECURED PARTY:


RICHARD WILLIAMSON




__________________________________   ___________________________________
Witness Signature     By: Richard Williamson
 
__________________________________
Printed Name of Witness


__________________________________  
Witness Signature     


__________________________________
Printed Name of Witness




STATE OF __________________
COUNTY OF __________________


The foregoing instrument was acknowledged before me this ______ day of
__________________, 200___, by Richard Williamson, who is personally known to me
or who has produced _________________________ as identification.


      ____________________________________
(Seal)      Notary Public


         ____________________________________
My Commission Expires:     Printed Notary Signature

